DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heated working medium of the heat exchanger is discharged to the atmosphere” (claim 3) and “discharging a heated working medium of the heat exchanger to the atmosphere” (claim 19) must be shown or the features canceled from the claims.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-9, 15-17, 19-24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0098037 A1 to Maier. 
Maier clearly teaches an advanced super-critical CO2 expander-generator, comprising: 
a dynamoelectric machine (100; see Figures 1 and 2) comprising a stator (not illustrated), and a rotor (208; see Figure 2) rotatable relative to the stator, the stator and the rotor being heat generating components; and 
a supercritical carbon dioxide (SCO2) (see paragraphs [0003] and [0018]), wherein the dynamoelectric machine comprises a heat exchanger (122; see Figures 1 and 2) to cool a fluid that cools at least one of the heat generating components, the SCO2 being a working medium of the heat exchanger, the working medium being heated during the heat exchange to form a heated working medium. 
With regards to claim 2, Maier discloses: 
the SCO2 being the working medium of a heat exchanger; and 
the fluid being air (in Figure 1, the system is clearly exposed to air), water or hydrogen. 
With regards to claim 5, Maier discloses: 
a heated working medium of the heat exchanger being used as a working medium in a further component (106a via extraction line 116; see paragraph [0028]) in the system. 
With regards to claim 6, Maier discloses: 
an egress conduit (224; see Figure 3; see paragraph [0032]) arranged between the dynamoelectric machine and the further component, the egress conduit configured to conduct the heated working medium to the further component. 
With regards to claim 7, Maier discloses: 
an ingress conduit (120) arranged between the dynamoelectric machine and the further component (see Figures 2 and 3); 
the conduit configured to conduct a discharged working fluid from the further component to the heat exchanger, wherein the ingress conduit and the egress conduit form a closed loop between the dynamoelectric machine and the further component (see paragraph [0021]). 
With regards to claim 8, Maier discloses: 
the ingress conduit being arranged between the dynamoelectric system and further component; 
the conduit configured to conduct a discharged working fluid from the further component to the heat exchanger. 
With regards to claim 9, Maier discloses: 
the SCO2 directly cooling at least one of the heat producing components. 
With regards to claim 15, Maier discloses: 
the ingress conduit being arranged between the dynamoelectric system and further component; 
the conduit configured to conduct a discharged working fluid from the further component the dynamoelectric system. 
With regards to claim 16, Maier discloses: 
an SCO2 power cycle turbine connected to the dynamoelectric system, the turbine providing rotational energy to the dynamoelectric machine. 
With regards to claim 17, Maier discloses the steps of: 
receiving supercritical carbon dioxide (SCO2) by a dynamoelectric system comprising a stator, and a rotor rotatable relative to the stator; and 
cooling the stator and/or the rotor by a heat exchanger or directly by SCO2, wherein when cooling the stator and/or rotor by the heat exchanger, the SCO2 being a working medium of the heat exchanger to cool a fluid having been heated from cooling the stator and/or the rotor. 
With regards to claim 19, Maier discloses: 
discharging a heated working medium of the heat exchanger to the atmosphere. 
With regards to claim 20, Maier discloses: 
sequestering a heated working medium of the heat exchanger. 
With regards to claim 21, Maier discloses: 
conducting a discharged working fluid from a further component to the heat exchanger by an ingress conduit arranged between the dynamoelectric system and the further component. 
With regards to claim 22, Maier discloses: 
conducting a heated working medium to a further component from the heat exchanger by an egress conduit arranged between the dynamoelectric system and the further component. 
With regards to claim 23, Maier discloses: 
further heating the heated working medium before adding the heated working medium to the further component as a working medium. 
With regards to claim 24, Maier discloses: 
the SCO2 directly cooling at least one of the stator and the rotor; and 
wherein a heated exhaust gas is produced, from the SCO2, after cooling at least one of the stator and the rotor. 
With regards to claim 27, Maier discloses, as indicated in paragraph 5 above: 
a dynamoelectric machine comprising a stator, and a rotor rotatable relative to the stator, the stator and the rotor are heat generating components; 
a supercritical carbon dioxide (SCO2); 
an SCO2 power cycle turbine is connected to the dynamoelectric system, the turbine providing rotational energy to the dynamoelectric machine; 
wherein the dynamoelectric machine comprises a heat exchanger to cool a fluid that cools at least one of the heat generating components, the SCO2 being a working medium of the heat exchanger, the working medium being heated during the heat exchange to form a heated working medium; and/or 
wherein the SCO2 directly cools at least one of the heat generating components, a heated exhaust gas is formed, from the SCO2, after the cooling of at least one of the heat generating components. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0098037 A1 to Maier in view of U.S. Patent Application Publication No. 2011/0100002 A1 to Muir et al. 
Maier clearly teaches an advanced super-critical CO2 expander-generator as described above (see paragraph 5). 
However, it fails to disclose a heated working medium of the heat exchanger is discharged to the atmosphere. 
Muir et al. discloses a process to obtain thermal and kinetic energy from a geothermal heat source using supercritical CO2, comprising: 
discharging to the atmosphere (see paragraph [0062]) a heated working medium of the heat exchanger. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the discharge process disclosed by Muir et al. for the advanced super-critical CO2 expander-generator disclosed by Maier, for the purpose of rapidly cooling the heat exchanger. 
With regards to claim 4, Muir et al. discloses: 
the sequestration of the heated working medium of the heat exchanger (see paragraphs [0033], [0047], [0063], and [0064]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 28, 2022